DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed 06/16/2022. Claims 9 and 25 are cancelled. Claims 8,14-16, 23-24 and 26 remain withdrawn from further consideration. Claims 1-7,10-13, and 17-22 are pending and currently under examination.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 06/16/2022, with respect to the objections to the claims and specification have been fully considered and are persuasive. The objections to the claims and specification have been withdrawn. 
Applicant’s arguments, see pg. 9, filed 06/16/2022, with respect to the rejections of claims 2 and 3 under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejections of claims 2 and 3 under 35 U.S.C 112(b) have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 7, 10, 13, 17, 22 under 35 USC 102 as aniticipated by Pellegrini have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/16/2022 with respect to the rejection of claims 1, 9, and 25 under 35 U.S.C. 103 as being unpatentable over Tay et al. (WO 2016114719) in view of Pellegrini have been fully considered but they are not persuasive.
Applicant argues, see pg. 10, that the struts (52) of Tay are not equivalent to the claimed radially expandable rings since they are not configured to radially expand but are instead preformed into the expanded position. The Office respectfully disagrees. Tay does not disclose or suggest that the struts do not have an unexpanded configuration. Instead, Tay discloses that the stent device (24a) is radially expandable and that that the struts (36) of the stent, which include struts (52), are configured to deform radially inward and radially outward (see [0011], [0044], [0046] and Fig. 3A of Tay). If the entire stent is formed of nitinol and designed to deform radially inward and radially outward as disclosed by Tay (see [0040]), it is understood that the struts (52) including those that form the crowns would also be capable of radial expansion and therefore the crowns would be capable of flaring radially outward. The limitation being addressed is functional language in which case the prior art merely needs to be capable of performing the function and not disclosed as being explicitly performed. 
The device of Tay as modified by Pellegrini would meet the limitation of having flaring connectors configured to cause a crown of the at least one ring to automatically flare radially outward relative to other portions of the ring upon radial expansion of the body portion since the flaring connectors of Pellegrini (Y-shaped members 120, see Fig. 1) are configured to cause a crown of a radially expandable ring to flare radially outward in response to expansion of the stent (see [0029] of Pellegrini) and the device of Tay is configured to have flared crowns (struts 52) and an expandable body portion.
Regarding Applicant ‘s further argument (see pg. 11) that it would not have been obvious to one of ordinary skill in the art to incorporate the crowns of Pellegrini into the valve of Tay since the valve of Tay would no longer function as intended, it is noted that Pellegrini is not relied upon to teach crowns. Instead, Pellegrini is relied upon to teach flaring connectors configured to cause a crown of the at least one ring to automatically flare radially outward relative to other portions of the ring upon radial expansion of the body portion. Even so, Tay does not disclose or suggest that the struts only have an expanded configuration or that prepositioning the struts of Tay in the flared configuration is critical to its function in preventing device migration. 
Regarding Applicant’s argument (see pg. 11) that it would not have been obvious to one of ordinary skill in the art to incorporate the struts of Tay into the stent device of Pelligrini because the stent device of Pellegrini would no longer function as intended, it is noted that Tay is not being relied upon to teach the crowns but rather the location and orientation of the crowns. As such, Applicant’s arguments are moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the limitation "the at least one radially expandable body portion comprises a plurality of radially expandable rings arranged in a series along the longitudinal axis of the stent device”, which renders the scope of the claims indefinite since it is unclear if “a plurality of radially expandable rings” is referring to the at least one first and second radially expandable rings arranged in a series from claim 1 or if the limitation is intended to introduce new structure. For examination purposes, “a plurality of radially expandable rings” has been interpreted as the at least one first and second radially expandable rings.
Claim 10 additionally recites “the at least one flaring connector” which renders the scope of the claim indefinite since it is unclear which flaring connector (the at least one first flaring connector, the at least one second flaring connector, or both) is further being limited. For examination purposes, “the at least one flaring connector” has been interpreted as the at least one first flaring connector and the at least one second flaring connector.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-13, 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pellegrini (US 20090248139).
Regarding claim 1, Pellegrini discloses a stent device(stent 100, see Fig. 1 and paragraph [0025]), comprising: at least one radially expandable body portion (the radially expandable ring 108 closest to the proximal portion 102 of the device, see Fig. 1) extending along a longitudinal axis of the stent device defining a lumen (the proximal ring 108 extends along the longitudinal axis La of the device and defines a lumen); and at least one outwardly flarable portion (the radially expandable ring 108 closest to the distal end 104 of the device, see Fig. 1) connected to the at least one radially expandable body portion, the at least one outwardly flarable portion comprising: at least one first radially expandable ring (the radially expandable ring 108 closest to the distal end 104 of the device, see Fig. 1), at least one first flaring connector (120) configured to cause a crown of the at least one first radially expandable ring to automatically flare radially outward in a first direction relative to other portions of the at least one first radially expandable ring upon radial expansion of the at least one radially expandable body portion so as to form a first flared crown (distal ring 108 includes y-shaped member 120 which is configured to cause a crown 112 to automatically flare outwardly upon expansion of the stent, see paragraph [0029] and Fig. 1), at least one second radially expandable ring, and at least one second flaring connector configured to cause a crown of the at least one second radially expandable ring to automatically flare radially outward in a second direction relative to other portions of the at least one second radially expandable ring upon radial expansion of the at least one radially expandable body portion so as to form a second flared crown (although not shown in the figures, Pellegrini teaches that the stent 100 may have flared crowns at the proximal and distal ends, see paragraph [0034]), wherein the second direction is opposite to the first direction (it is understood that the crowns at the proximal and distal ends of the device would be flared in opposite directions since the non-flaring end of the rings attach to the body of the stent, see [0035]), wherein the at least one first radially expandable ring is connected to the at least one second radially expandable ring, wherein the at least one second radially expandable ring is connected to the at least one radially expandable body portion (adjacent rings 108 are connected by connections 118 so the first and second radially expandable rings would be connected even if indirectly since the stent is a unitary structure, see paragraph [0026]), and wherein the at least one first radially expandable ring and the at least one second radially expandable ring are arranged in series along the longitudinal axis of the stent device (the at least one first radially expandable ring and the at least one second radially expandable ring would be arranged in series along the longitudinal axis of the stent device since they would be a part of the same stent structure). 
Regarding claim 2, Pellegrini teaches the stent device of claim 1, wherein the at least one first flaring and the at least one second flaring connector are not biased to an expanded position of the at least one outwardly flarable portion (y-shaped members 120 may not automatically flare, but may be expandable by radial force of a balloon, see paragraph [0043]).
Regarding claim 3, Pellegrini teaches the stent device of claim 1, wherein the at least one first flaring connector and the at least one second flaring connector are biased to an expanded position of the at least one outwardly flarable portion (y-shaped members 120 may be formed of elastically deformable or shape memory material such as Nitinol to induce flaring of the crown, see paragraph [0043]).
Regarding claim 4, Pellegrini teaches the stent device of claim 1, wherein the at least one second radially expandable ring comprises a plurality of substantially repeating bent segments (each ring 108 comprises a plurality of bent segments, see Fig. 1) and at least one longitudinally extending strut (118) that connects at least one of the plurality of bent segments to the body portion of the stent device (connection 118 connects adjacent rings 108, see Fig. 1), and wherein each bent segment comprises a peak, a valley, and a transition region disposed between the peak and the valley (see Fig. 1).
Regarding claim 5, Pellegrini teaches the stent device of claim 1, wherein, upon the radial expansion of the at least one radially expandable body portion, the at least one first flaring connector and the at least one second flaring connector are configured to transition from a retracted position, in which the crowns of the at least one ring are substantially longitudinally aligned with portions of the at least one radially expandable body portion of the stent device (when the stent is unexpanded, crowns 112 are parallel with the longitudinal axis La of the stent, see paragraph [0024] and Fig. 1), to an expanded position, in which the flared crowns of the at least one first radially expandable ring and the at least one second radially expandable ring flare radially outwardly relative to other portions of the at least one radially expandable body portion of the stent device (upon expansion of the stent, crowns 112 having y-shaped member 120 are angled with respect to the cylindrical body, see paragraph [0024]).
Regarding claim 6, Pellegrini teaches the stent device of claim 5, wherein, when the at least one first flaring connector and the at least one second flaring connector are in the retracted position, the crowns of the at least one first radially expandable ring and the at least one second radially expandable ring are equidistant from the longitudinal axis with the other portions of the at least one first radially expandable ring and the at least one second radially expandable ring (in the unexpanded position, the crowns of the radially expandable rings having a flaring connector are equidistant to the longitudinal axis compared with other portions of the ring, see Fig. 1), and wherein when the at least one first flaring connector and the at least one second flaring connector are in the expanded position, the flared crown of the at least one first radially expandable ring and the at least one second radially expandable ring is located farther from the central longitudinal axis than the other portions of the at least one first radially expandable ring and the at least one second radially expandable ring (in the expanded position, the crowns of the radially expandable rings having a y-shaped member 120 are angled from the longitudinal axis, which would mean that the crowns are located farther from the central longitudinal axis than the non-flaring portions of the ring [0024]).
Regarding claim 7, Pellegrini teaches the stent device of claim 1, wherein the at least one outwardly flarable portion is positioned at an end of the stent device (y-shaped members 120 may be provided to any crown 112 including those at the proximal and/or distal ends of the stent device, see paragraph [0034]).
Regarding claim 10, Pellegrini teaches the stent device of claim 1, wherein the at least one radially expandable body portion comprises at least one interconnecting member extending between and connecting the at least one first radially expandable ring and the at least one second radially expandable ring, and wherein radially outward expansion of the at least one first radially expandable ring and the at least one second radially expandable ring of the radially expandable body portion causes the at least one first flaring connector and the at least one second flaring connector to cause the crown to automatically flare to form the flared crown. Although not shown in the figures, Pellegrini teaches that the stent (100) may have any number of radially expandable rings (108) depending upon the desired length of the stent (see paragraph [0026]) and that adjacent rings are connected by connections (118) (see paragraph [0026]). Pellegrini also teaches that the radial expansion of the stent causes crowns having a y-shaped member (120) to flare outward (see paragraph [0024]).
Regarding claim 11, Pellegrini teaches the stent device of claim 1, wherein the at least one radially expandable body portion comprises a plurality of radially expandable rings arranged in a series along the longitudinal axis of the stent device and at least one interconnecting member extending between and connecting the plurality of radially expandable rings, and wherein after radial outward expansion the at least one flaring connector inhibits the flared crown from collapsing. Although not shown in the figures, Pellegrini teaches that the stent (100) may have any number of radially expandable rings (108) depending upon the desired length of the stent (see paragraph [0026]) and that adjacent rings are connected by connections (118) (see paragraph [0026]). Pellegrini also teaches that the y-shaped member (120) is capable of holding the crown in the flared configuration (see paragraph [0043]).
Regarding claim 12, Pellegrini teaches the stent device of claim 1, wherein the at least one radially expandable body portion, the at least one outwardly flarable portion, or both portions are covered, at least in part, by at least one of a sheet, tube, or film formed from a material configured to reduce protein adsorption (the stent 100 may include a graft lining made of PTFE, which would reduce protein adsorption, see paragraph [0027]).	
Regarding claim 13, Pellegrini teaches the stent device of claim 1, wherein the material configured to reduce protein adsorption comprises a PTFE membrane (the graft material may be PTFE, see paragraph [0027]).
Regarding claim 17, Pellegrini teaches the stent device of claim 1, wherein the at least one outwardly flarable portion is formed from a material without shape memory properties (the stent components may be formed of material without shape memory properties, such as plastically deformable material, see paragraph [0043]).
Regarding claim 18, Pellegrini teaches the stent device of claim 1, wherein the at least one outwardly flarable portion is formed from a material with shape memory properties (the stent components may be formed of material with shape memory properties, such as elastically deformable materials like Nitinol, see paragraph [0043]).
Regarding claim 19, Pellegrini teaches the stent device of claim 1, wherein the stent device is configured to expand radially outwardly in response to expansion of an expandable member positioned in the lumen defined by the at least one radially expandable body portion of the stent device (the stent may be configured to expand in response expansion of a balloon positioned in the lumen of the stent, see Fig. 13 and paragraph [0039]).
Regarding claim 20, Pellegrini teaches the stent device of claim 1, wherein the at least one outwardly flarable portion is formed from one or more materials selected from the group consisting of stainless steel, cobalt chromium, nickel-titanium alloy, and biocompatible plastics (the stent components may be made of Nitinol or bioabsorbable polymers, see paragraph [0043]).
Regarding claim 21, Pellegrini teaches the stent device of claim 1, wherein the at least one outwardly flarable portion comprises a shape-memory alloy that has been heat set to the expanded position such that the device is self-expanding (the stent components may be made of shape memory material which has been heat set to the expanded position, see paragraph [0040]).
Regarding claim 22, Pellegrini teaches the stent device of claim 1, wherein the at least one outwardly flarable portion is supported by a support strut that lessens an ability of a flare or a barb to be collapsed (the y-shaped members 120 function as support struts which hold the flared crown in position, see paragraph [0043]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tay et al. (WO 2016114719) in view of Pellegrini.
Regarding claim 1, Tay discloses a stent device (24a, see Fig. 3A), comprising: at least one radially expandable body portion (series of interconnected struts 36, see Fig. 3A) extending along a longitudinal axis of the stent device defining a lumen (the stent device is expandable and interconnected struts 36 extend along a longitudinal axis of the device and define a lumen, see paragraph [0044] and Fig. 3A); and at least one outwardly flarable portion (upstream portion 50) connected to the least one radially expandable body portion, the at least one radially expandable body portion comprising: at least one first radially expandable ring (second to last ring of interconnecting struts 52 is connected to the body portion via the struts 51, see Fig. 3A), at least one second radially expandable ring (last ring of interconnecting struts 52, see Fig. 3A), wherein the at least one first radially expandable ring is connected to the at least one second radially expandable ring (last ring of interconnecting struts 52 is connected to the second to last ring, see Fig. 3A), wherein the at least one second radially expandable ring is connected to the at least one radially expandable body portion (the second radially expandable ring is connected to the body portion by struts 51, see Fig. 3A), and wherein the at least one first radially expandable ring and the at least one second radially expandable ring are arranged in series along the longitudinal axis of the stent device (the first and second radially expandable rings are arranged in a series, see Fig. 3A). 
 Tay fails to teach the first flaring connector and the second flaring connector as claimed. It is noted however, that the crowns of the first and second radially expandable rings of Tay are configured to flare radially outward in first and second directions, respectively, wherein the second direction is opposite the first direction (the crowns of the second to last ring of in interconnecting struts 52 flare in a first direction and the crowns of the last ring of in interconnecting struts 52 flare in a second direction opposite the first, see Fig. 3A and [0018]).
Pellegrini, in the same field of art, teaches a radially expandable stent device (100, see Fig. 1) comprising radially expandable rings (108), which may have flaring connectors (y-shaped members 120) connected to the rings to cause a crown (112) to flare outward upon expansion of the stent (see paragraph [0024]). The y-shaped members (120) serve to induce crown flaring and hold the crowns in the flared configuration (see paragraph [0024] and [0043]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the radially expanding rings of the outwardly flarable portions of Tay with the flaring connectors of Pellegrini to support the crowns in the flared configuration. 
The flaring connectors of Pellegrini in the device of Tay would be capable of causing a crown of the at least one first radially expandable ring to automatically flare radially outward in a first direction relative to other portions of the at least one first radially expandable ring upon radial expansion of the at least one radially expandable body portion so as to form a first flared crown and at least one second flaring connector configured to cause a crown of the at least one second radially expandable ring to automatically flare radially outward in a second direction relative to other portions of the at least one second radially expandable ring upon radial expansion of the at least one radially expandable body portion so as to form a second flared crown.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771